Citation Nr: 1102895	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a heart disability as due 
to exposure to Agent Orange or other herbicide agents.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active service from June 1967 to July 1978.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico Regional Office (RO).  

The Board remanded this case in February 2009, for the Veteran to 
be afforded a Travel Board hearing.  In February 2010, the 
Veteran testified before the undersigned at a Travel Board 
hearing at the RO.  At that time, he submitted additional 
evidence and waived initial RO jurisdiction over that evidence.  

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of 
service connection for cardiomyopathy has been recharacterized on 
the front page of this decision as service connection for a heart 
disability.

The issues of entitlement to increased ratings for 
service-connected right shoulder disorder and hearing 
loss; whether new and material evidence has been received 
to reopen the claims of service connection for left knee 
and right foot disorders; and service connection for 
tinnitus have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  




FINDING OF FACT

The Veteran's ischemic heart disease is attributable to his 
service in Vietnam.  


CONCLUSION OF LAW

Ischemic heart disease may be presumed to be the result of 
herbicide exposure during active military service in Vietnam.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307 (2010); 38 C.F.R. § 3.309(e) as 
in effect on August 31, 2010; 75 Fed. Reg. 53202.  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, valvular heart disease will be presumed to have been 
incurred in or aggravated by service if it had become manifest to 
a degree of 10 percent or more within one year of a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA law and regulations further provide that a chronic, tropical, 
or prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 
will be considered to have been incurred in or aggravated by 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period of 
service.  No condition other than the ones listed in 38 C.F.R. § 
3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service- connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), 
codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), 
provides that whenever the Secretary determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to or 
outweighs the credible evidence against the association) exists 
between exposure of humans to an herbicide agent and a disease, 
the Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, he is 
to publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  The 
Secretary's determination must be based on consideration of 
reports of the National Academy of Sciences (NAS) and all other 
sound medical and scientific information and analysis available 
to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether the 
results [of any study] are statistically significant, are capable 
of replication, and withstand peer review."  Simply comparing the 
number of studies which report a positive relative risk to the 
number of studies which report a negative relative risk for a 
particular condition is not a valid method for determining 
whether the weight of evidence overall supports a finding that 
there is or is not a positive association between herbicide 
exposure and the subsequent development of the particular 
condition.  Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly more 
credible than others, and the Secretary has given the more 
credible studies more weight in evaluating the overall weight of 
the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter 
into an agreement with the NAS to review and summarize the 
scientific evidence concerning the association between exposure 
to herbicides used in the Republic of Vietnam and each disease 
suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of 
scientific evidence. Section 3 of the Agent Orange Act of 1991 
directed the Secretary of VA to seek to enter into an agreement 
with NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
the Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, based 
on sound medical and scientific evidence, that a positive 
association (i.e., where the credible evidence for the 
association was equal to or outweighed the credible evidence 
against the association) existed between exposure to an herbicide 
agent and the disorders listed in the statute.  See 64 Fed. Reg. 
59232, 592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam era is 
not warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, cognitive 
and neuropsychiatric disorders, motor/coordination dysfunction, 
chronic peripheral nervous system disorders, metabolic and 
digestive disorders, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain respiratory 
cancers), skin cancer, gastrointestinal tumors, bladder cancer, 
brain tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service connection 
is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

Recent action concerning herbicide-related disability has been 
undertaken by VA.  On October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  

On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  75 Fed. Reg. 53202.  The term ischemic heart disease 
encompassing any atherosclerotic heart disease resulting in 
clinically significant ischemia or requiring coronary 
revascularization; it pertains only to conditions that directly 
affect the muscles of the heart.  In the notice of proposed 
rulemaking, we explained that the term "ischemic heart disease" 
does not encompass hypertension or peripheral manifestations of 
arteriosclerotic heart disease, such as peripheral vascular 
disease or stroke.  To ensure the explanation was provided 
regarding the distinction between these diseases, a Note 3 
following 38 C.F.R. § 3.309(e) to include the information stated 
in the notice of proposed rulemaking was added.  

VA regulation also provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

At the outset, the Board notes that the Veteran's DD Form 214 
reflects service in the Republic of Vietnam.  The Veteran has 
clarified that he is seeking service connection on the basis that 
exposure to Agent Orange or other herbicide agents during service 
resulted in heart disability (claimed as congestive 
cardiomyopathy).  It is hereby noted that the Veteran was a 
general duty physician during service, according to his DD Form 
214.  He has indicated that his post-service employment has 
included being a medical radiologist.  

A VA echocardiogram was performed in January 2006.  It was noted 
that he Veteran had a reported diagnosis of congestive 
cardiomyopathy.  The echocardiogram showed left ventricular 
abnormities.  

As previously noted, the Veteran has submitted additional 
evidence in support of his claim.  This evidence consists of a 
July 2009 letter from J.C.S., M.D., Cardiac Electrophysiologist, 
and a record of a follow-up evaluation following an implantable 
cardioverter-defibrillator (ICD) procedure.  Dr. S. stated that 
the Veteran's history was positive for hypertension as well as a 
diagnosis of left bundle branch block (LBBB) which was dated in 
1994.  He had since been placed on medication, noted to have 
severe left ventricular dysfunction, and was sent for ICD 
consideration.  Currently, his echocardiogram showed "SB" with 
complete LBBB.  This physician felt that he should be considered 
for the implant of a biventricular ICD.  The record of a follow-
up of the ICD was also submitted.  It was noted that it was 
functioning properly.  It was also indicated that the Veteran's 
diagnostic code utilized for classification for the procedure was 
unspecified congestive heart failure.  

At his hearing, the Veteran testified that the ICD was placed to 
correct his problems with cardiomyopathy.  He is competent to 
make that statement as a medical professional.  See Cohen.  

In sum, the Veteran has heart disability which has affected heart 
muscle function which comes within the parameters of ischemic 
heart disease, as set forth above as regards the new amended 
regulation for herbicide claims.  Accordingly, since the Veteran 
served in Vietnam, service connection for ischemic heart disease 
is warranted.  


ORDER

Service connection for ischemic heart disease is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


